MARSHALL, C. J.
1. Where a will gives to a trustee, in trust, certain shares of stock in a corporation,, with power of sale and reinvestment, and instructions to pay “the entire net income thereof” to one person for life, with remainder to another, all cash or property dividends declared thereon shall be payable to the person holding the life estate, and all stock dividends, so-called, shall become a part of the corpus" of the estate and be held by the trustee during the life of the life tenant and be distributed to the remainderman.
2. All cash or property dividends declared and paid upon' stock dividends shall likewise be payable to the owner of the life estate during his life.
3. Where a will disposes of a net income upon stock in a corporation without defining the term “income” or limiting its meaning within or expanding it beyond that which would depend upon the regular action of the board of directors of such corporation, the1 testator will be presumed to have had in mind the lawful power and control of the corpora-ation over the use and distribution of profits.
Judgment affirmed.
Robinson, Jones, Matthias, Day and Allen, JJ., concur. Wanamaker, J., not participating.